JOANOS, Judge.
Larsen appeals the denial, after hearing, of his motion for post-conviction relief pursuant to Rule 3.850, Florida Rules of Criminal Procedure, which motion alleged numerous grounds for relief. We affirm the denial of the motion as to each of those grounds, and find that only one. merits brief discussion, namely, Larsen’s allegation that costs were imposed upon him pursuant to sections 960.20 and 943.25(4), Florida Statutes, without notice or opportunity to object. The trial court ruled that this issue was not properly raised in a 3.850 motion in that it could and should have been raised on direct appeal. We agree and affirm.
Pursuant to Rule 9.030(a)(2)(A)(iv), Florida Rules of Appellate Procedure, we certify that the decision herein expressly and directly conflicts with decisions of another district court of appeal on the same question of law. See Gordon v. State, 530 So.2d 1113 (Fla. 5th DCA 1988) and Kirshner v. State, 533 So.2d 322 (Fla. 5th DCA 1988).
THOMPSON and ZEHMER, JJ., concur.